Citation Nr: 1419056	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right hip condition, to include status post right hip replacement.

2. Entitlement to service connection for a left hip condition. 

3. Entitlement to service connection for a right knee condition, to include degenerative joint disease and status post arthroplasty.

4. Entitlement to service connection for a left knee condition, to include degenerative joint disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his bilateral hip and bilateral knee conditions are related to his military service.  He alleged that he had discomfort in his knees and hip in service after working twelve hour shifts.  He described an incident where he fell on his knees and hip in service and he also described an incident where he experienced a loss of strength of his knees and hip in service.  He stated that the pain was not constant and as a result, he did not seek medical attention in service.  See September 2009 claim, December 2009 notice of disagreement, June 2010 lay statement, June 2010 VA Form 9, and October 2012 lay statement. 

The Board notes that a VA examination in regards to the Veteran's service connection claims has not been afforded.  As the Veteran contends that he had an in-service injury to his knees and hip that has since caused intermittent pain, a VA examination is warranted to determine the nature, onset, and etiology of any knee and hip condition found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c)(4) (2013).      

On remand, all pertinent, outstanding records should be associated with the claims file, to include VA treatment records, dated since November 2009.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of VA treatment dated since November 2009 and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to specifically include any private treatment records regarding the Veteran's hip replacement.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service knee and hip injury and pain.  He should be provided an appropriate amount of time to submit this evidence.

4. After associating any pertinent, outstanding records with the claims file, afforded the Veteran an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's bilateral knee and hip conditions.  The claims file should be made available and reviewed by the examiner and all appropriate tests should be conducted.    

The examiner should diagnosis any left or right knee disorder and any left or right hip disorder found to be present.  Then, the examiner should opine as to whether it is at least as likely as not that the Veteran's knee and hip conditions found to be present had its onset in service or is otherwise related to service.  

In providing an opinion, the examiner must address the Veteran's lay statements that he had an in-service injury to his knees and hip and that he did not seek medical attention as the pain was intermittent rather than constant.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

5. Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



